COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re R. Hassell & Company, Inc., R. Hassell Builders, Inc., R. Hassell
                         Holding Company, Inc., and G.R. Group Resources, L.L.C.

Appellate case number:   01-14-00349-CV

Trial court case number: 2013-61995

Trial court:             125th District Court of Harris County

       On April 30, 2014, relators, R. Hassell & Company, Inc., R. Hassell Builders, Inc., R.
Hassell Holding Company, Inc., and G.R. Group Resources, L.L.C. filed a petition for writ of
mandamus and a motion for emergency stay. Realtors’ motion for emergency stay is denied.

       It is so ORDERED.



Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually     Acting for the Court


Date: May 1, 2014